McEWEN, P.J.E.,
Dissenting.
¶ 1 While the majority Opinion reveals a careful analysis and provides a perceptive expression of rationale, I am obliged to dissent, since I cling to the view that informers are so personally vile, their bargains so pernicious,2 and agreements with *543them so precarious,3 that all negotiations and association with them should be undertaken only by prosecutors. Thus, as a matter of principle, the enforcement personnel of this Commonwealth must not be permitted, as are the federal police, to dominate and control the prosecutor and thereby become a system of law unto themselves. And, of course, the breach of such a principle by enforcement personnel must, like prosecutorial misconduct, trigger sanctions, for to permit the instant prosecution to proceed renders that principle but a platitude. Thus it is that I share the distress of the distinguished President Judge Richard N. Saxton, Jr., over the police conduct, and would, therefore, affirm his decision to dismiss the case against the defendant.

. Commonwealth ex rel. Saltzburg v. Fulcomer, 382 Pa.Super. 422, 555 A.2d 912, 913 and n. 2 (1989).


. Commonwealth v. Crosland, 397 Pa.Super. 622,580 A.2d 804 (1990).